Case 3:18-cv-01059-NJR Document 176 Filed 03/25/21 Page 1 of 1 Page ID #995
       Case: 21-1513   Document: 1-3     Filed: 03/24/2021   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett McKinley Dirksen United States Courthouse                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                   Phone: (312) 435-5850
              Chicago, Illinois 60604                                        www.ca7.uscourts.gov




                                         NOTICE OF DOCKETING - Short Form
 March 24, 2021


 The below captioned appeal has been docketed in the United States Court of Appeals for the
 Seventh Circuit:

                    Appellate Case No: 21-1513

                    Caption:
                    MARION DIAGNOSTIC CENTER, LLC and MARION
                    HEALTHCARE, LLC,
                    Plaintiffs - Appellants

                    v.

                    BECTON DICKINSON & COMPANY, CARDINAL HEALTH,
                    INCORPORATED, and MCKESSON MEDICAL-SURGICAL, INC.,
                    Defendants - Appellees


                    District Court No: 3:18-cv-01059-NJR
                    Clerk/Agency Rep Margaret M. Robertie
                    District Judge Nancy J. Rosenstengel

                    Date NOA filed in District Court: 03/23/2021


 If you have any questions regarding this appeal, please call this office.



 form name: c7_Docket_Notice_short_form(form ID: 188)
